

EXECUTION COPY
AMENDMENT NO. 1
Dated as of March 31, 2015
to
CREDIT AGREEMENT
Dated as of December 19, 2014
THIS AMENDMENT NO. 1 (this “Amendment”) is made as of March 31, 2015 by and
among Superior Industries International, Inc., a California corporation (the
“Borrower”), the financial institutions listed on the signature pages hereof and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”),
under that certain Credit Agreement dated as of December 19, 2014 by and among
the Borrower, the Lenders and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.
WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;
WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.Amendments to the Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 2 below, the parties hereto
agree that the Credit Agreement is hereby amended as follows:
(a)    Section 5.01(e) of the Credit Agreement is restated in its entirety as
follows:
(e) as soon as available, but in any event not more than forty-five (45) days
after the commencement of each fiscal year of the Borrower, a copy of the plan
and forecast (including a projected consolidated balance sheet, income statement
and funds flow statement) of the Borrower for each quarter of such fiscal year
in form reasonably satisfactory to the Administrative Agent (provided that,
solely with respect to the plan and forecast for the Borrower’s fiscal year
ending on December 31, 2015, such plan and forecast shall not be required to be
delivered until March 31, 2015);
(b)    The Administrative Agent and the Lenders party hereto hereby waive any
noncompliance prior to the date hereof with Section 5.01(e) of the Credit
Agreement, and waive the Default, if any, that may have arise or arise from such
noncompliance, solely as a result of the Borrower’s failure to deliver the
required materials under such Section 5.01(e) in respect of the Borrower’s
fiscal year ending December 31, 2015 within 45 days after the commencement of
such fiscal year.
2.    Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrower, the
Required Lenders and the Administrative Agent, (ii) counterparts of the Consent
and Reaffirmation attached as Exhibit A hereto duly executed by the Subsidiary
Guarantors and (iii) payment and/or reimbursement of the Administrative Agent’s
and its affiliates’ fees and expenses (including, to the extent invoiced,
reasonable and documented fees and expenses of counsel for the Administrative
Agent) in connection with the Loan Documents.
3.    Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:
(a)    This Amendment and the Credit Agreement as modified hereby constitute
legal, valid and binding obligations of the Borrower and are enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
(b)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of the Borrower set forth in the Credit
Agreement, as amended hereby, are true and correct, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date.
4.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.
(b)    Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.
(c)    Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.
(d)    This Amendment is a Loan Document under (and as defined in) the Credit
Agreement.
5.    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
6.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
7.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy, e-mailed.pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Amendment.
[Signature Pages Follow]




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.


SUPERIOR INDUSTRIES INTERNATIONAL, INC.,
as the Borrower




By:____________________________________
Name:
Title:




JPMORGAN CHASE BANK, N.A.,
individually as a Lender and as Administrative Agent




By:_______________________________________
Name:
Title:




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By:_______________________________________
Name:
Title:




EXHIBIT A
Consent and Reaffirmation
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Credit Agreement (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among Superior Industries International Inc., a California corporation (the
“Borrower”), the Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), which Amendment No. 1 is dated as of March 31,
2015 and is by and among the Borrower, the financial institutions listed on the
signature pages thereof and the Administrative Agent (the “Amendment”).
Capitalized terms used in this Consent and Reaffirmation and not defined herein
shall have the meanings given to them in the Credit Agreement. Without in any
way establishing a course of dealing by the Administrative Agent or any Lender,
each of the undersigned consents to the Amendment and reaffirms the terms and
conditions of the Subsidiary Guaranty and any other Loan Document executed by it
and acknowledges and agrees that the Subsidiary Guaranty and each and every such
Loan Document executed by the undersigned in connection with the Credit
Agreement remains in full force and effect and is hereby reaffirmed, ratified
and confirmed. All references to the Credit Agreement contained in the
above‑referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.


Dated March 31, 2015
[Signature Page Follows]


IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed and
delivered as of the day and year above written.




 
SUPERIOR INDUSTRIES INTERNATIONAL ASSET MANAGEMENT, INC.


SUPERIOR INDUSTRIES INTERNATIONAL HOLDINGS, LLC


SUPERIOR INDUSTRIES NORTH AMERICA, LLC
 

By:_________________________________
Name:
Title: 

 
 
 
 
 
SUPERIOR INDUSTRIES INTERNATIONAL ARKANSAS, LLC


SUPERIOR INDUSTRIES INTERNATIONAL KANSAS, LLC


SUPERIOR INDUSTRIES INTERNATIONAL MICHIGAN, LLC


 
By:_________________________________
Name:
Title:















